          Case 4:21-cv-00351-JM Document 4 Filed 05/12/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                               CENTRAL DIVISION

PATRICK L. SHERMAN                                                            PLAINTIFF
ADC #096304

v.                             CASE NO. 4:21-cv-00351-JM

JAMES M. MOODY, et al.                                                     DEFENDANTS

                                         ORDER

       Plaintiff Patrick L. Sherman’s Motion to Dismiss (Doc. No. 3) is GRANTED. Plaintiff’s

Complaint is DISMISSED without prejudice. Fed. R. Civ. P. 41(a).

       IT IS SO ORDERED this 12th day of May, 2021.




                                          UNITED STATES DISTRICT JUDGE
